Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Applicant’s preliminary amendment has been entered in the application. Claims 11-30 are now pending, with claims 1-10 being canceled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed May 12, 2020 is acknowledged and has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 21 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In each of the above noted claims, the negative limitations appear confusing: in claim 14, “the motherboard does not include a torque sensor or a rotor position sensor” is somewhat confusing in that both torque sensor and rotor sensors have been recited (claim 11), but the torque sensor and rotor position sensors are newly recited here, rather than a reference to the existing sensors already recited. As such, it is not clear whether the torque sensor or rotor position sensors that are not on the motherboard are the already recited sensors, or other sensors (and the confusion is compounded by the recitation being a negative limitation). The parallel limitations in claim 21 (as regards just a rotor position sensor) and claim 28 (as regards just a torque sensor) are similarly 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Plettner et al. (US 2016/0311285) in view of Nakanishi et al. (US 4,998,865). Plettner et al. teach a roll stabilizer actuator and control arrangement usable on a vehicle, including a module (01), a rotor position sensor board (07) including a position sensor element (04), a torque sensor (05), the electronic module receiving signals from the position sensor and torque sensor, the module (01) not including a position sensor or torque sensor, the arrangement further comprising an actuator temperature sensor (sensing element 03, input connection 10) on the rotor position sensor board or another board. 
As regards the module being on a “motherboard”, it is notoriously old and well known to mount electronic components on a carrier or mother board such as a printed circuit card, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the module (01) taught by Plettner et al. on an actual mother board, such as a printed circuit card, for the purpose of providing a substrate on which the module may be mounted and/or where power and signal connections may be made.
As regards the provision of a stabilizer itself, initially Plettner et al. teach that the actuator and controls are for a stabilizer on a vehicle, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide them as connected to a stabilizer (e.g., on a vehicle) for the purpose of implementing the actuator and controls in the intended use environment taught by Plettner et al.
The reference to Plettner et al. does not specifically teach that the rotor position sensor board and motherboard are arranged in a parallel relationship, and inside the housing of the stabilizer. Nakanishi et al. teach that it is well known in the operation of an actuator (116, 120) in a housing (102) to provide both a rotor position sensor (150) and a control module (162) for operating the actuator on separate circuit boards (position sensor board 140 and module motherboard 160), which are connected to one another (164) and placed in parallel (figure 10) inside the housing of the actuator, held in place by a holding element (127, 128, 129). It would have been obvious to one of 
As regards claim 23, initially the reference to Plettner et al. teaches the provision of electrical lines from the module (01)/motherboard [as modified above] to the sensor board (07), but does not specifically teach that the module/motherboard includes a power supply. To the extent that it would be understood to be necessary provide the sensor board with power for it to operate, and to the extent that it would be understood to be necessary to provide the actuator with power for it to operate, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a supply of power from the module/motherboard to at least the sensor board, so that the sensors, logic unit and memory actually work.  

Claims 11, 12, 14-17, 19, 25, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Plettner et al. (cited above) in view of Nakanishi et al. (cited above) and Satoh et al. (US 5,641,916). The references to Plettner et al. and Nakanishi et al. are discussed above, and while Plettner et al. (as modified) teaches the provision of a torque sensor, the reference does not specifically teach the provision of a torque sensor board for the torque sensor, and that the torque sensor board is arranged transverse to the motherboard (and rotor position board). Satoh et al. teach that it is well known in measuring torque in a shaft (2) to provide a sensor (12, 13, 15, 16) coupled to an associated sensor board (21) positioned to be parallel to the shaft (2), and resultantly transverse to a plane holding the diameter or radius of the shaft. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the torque sensor initially taught generally by Plettner et al. modified by Nakanishi et al. as including a sensor and a board, as taught by Satoh et al., so as to .
As regards the provision of a stabilizer itself, a vehicle and a separate control unit (claim 19), initially Plettner et al. teach that the actuator and controls are for a stabilizer on a vehicle, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide them as connected to a vehicle stabilizer specifically on a vehicle for the purpose of implementing the actuator and controls in the intended use environment taught by Plettner et al. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to connect the motherboard/module to a master control unit in the vehicle (such as a general vehicle ECU) so as to provide controlled power to the actuator, and/or additionally provide stabilizer control-specific data such as vehicle speed and/or steering turn angle, resulting in improved operation of the stabilizer in response to vehicle parameters external of the stabilizer actuator itself.
As separately regards claim 26, while the references to Plettner et al., Nakanishi et al. and Satoh et al. do not specifically teach a specific “holding element” that bears the motherboard and the torque sensor board, however, (a) in view of the provision of a holding element for the module/motherboard and position sensor in the combination of Plettner et al. and Nakanishi, (b) the provision of a torque sensor (already anticipated by Plettner et al.) and (c) the taught connection of a torque sensor board in a position parallel to a shaft as suggested by Satoh et al., it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide at least a portion of the structure as being a holding element connecting the module/motherboard and the torque sensor, so as to ensure that they remain in a .

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Plettner et al. in view of Nakanishi et al., Satoh et al., and Zenowich et al. (US 2015/01155765). The references to Plettner et al., Nakanishi et al. and Satoh et al. are discussed above, and do not specifically teach that one of the rotor position sensor boards or the torque sensor boards are connected to the module/motherboard, or the torque sensor board is connected to the module/motherboard with a flexible PC board or flexible conductor track. Zenowich et al. teach that it is quite well known to use a flexible conductor board (e.g., a sandwich of copper traces and mylar, see ¶0051) to connect various rigid circuit boards together. Such a connection allows variations in angular positions and/or flexibility in assembly and/or small degrees of relative motion between connected elements, and resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the connection between one of the rotor position sensor board or the torque sensor board and the module/motherboard or to provide the torque sensor board as connected to the module/motherboard of Plettner et al. as modified by Nakanishi et al. and Satoh et al. with a flexible PC board or flexible conductor track as suggested by Zenowich et al. for the purpose of allowing variations in angular positions of the respective connected boards and/or flexibility in assembly and/or small degrees of relative motion between the connected boards.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wright teaches a controlled actuator with plural circuit boards; 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616